Citation Nr: 1038200	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  04-05 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for gastroesophageal reflux disease.  

2.  Entitlement to a disability rating in excess of 20 percent 
for post excision residuals of a ganglion cyst from the right 
wrist.  

3.  Entitlement to a disability rating in excess of 10 percent 
for post excision residuals of a malignant melanoma from the 
right upper back.  

4.  Entitlement to a disability rating in excess of 10 percent 
for residuals of a median calcaneal nerve resection and tailor's 
bunionectomy.  

5.  Entitlement to an effective date prior to December 2, 2004, 
for a 20 percent disability rating for hemorrhoids.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to March 
1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions of a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

These issues were initially presented to the Board in February 
2008, at which time they were remanded for additional 
development.  The required development has been completed and 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The issue of the propriety of 
recoupment of severance pay was also remanded by the Board in 
February 2008 in order for the RO to issue the Veteran a 
statement of the case.  See Manlincon v. West, 2 Vet. App. 238 
(1999).  Such a statement of the case was afforded the Veteran in 
July 2010.  To date, she has not filed a substantive appeal, 
perfecting her appeal on this issue; thus, it will not be 
considered by the Board at this time.  See 38 U.S.C.A. § 7105 
(West 2002).  

The issue of entitlement to an increased rating for a right foot 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  In February 2008, prior to the promulgation of a decision on 
the issue of entitlement to an increased rating for 
gastroesophageal reflux disease, the Board received notification 
from the appellant that a withdrawal of the appeal of this issue 
is requested.

2.  In February 2008, prior to the promulgation of a decision on 
the issue of entitlement to an increased rating for post-excision 
residuals of a ganglion cyst, right wrist, the Board received 
notification from the appellant that a withdrawal of the appeal 
of this issue is requested.

3.  In February 2008, prior to the promulgation of a decision on 
the issue of entitlement to an increased rating for post-excision 
residuals of a malignant melanoma, upper back, the Board received 
notification from the appellant that a withdrawal of the appeal 
of this issue is requested.

4.  An informal claim for an increased rating for hemorrhoids was 
received by VA on December 2, 2004.  On VA examination on June 
21, 2004, she reported rectal bleeding.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of an 
increased rating for gastroesophageal reflux disease by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of an appeal of the issue of an 
increased rating for post-excision residuals of a ganglion cyst, 
right wrist, by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

3.  The criteria for withdrawal of an appeal of the issue of an 
increased rating for post-excision residuals of a malignant 
melanoma, upper back, by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

4.  The criteria for the award of an effective date of June 21, 
2004, and no earlier, for a 20 percent rating for hemorrhoids are 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of her claim, has notified her of the information and 
evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist her.  In August 2005, July 2006, 
and February 2008 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete the 
claims on appeal.  Additionally, the November 2006 letter 
provided her with the general criteria for the assignment of an 
effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the February 2006 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  
While the Veteran recently informed the Board she has begun 
receiving VA medical treatment in 2010, those records are not 
found relevant to this claim, which addresses the effective date 
assigned for a disability in 2004.  Thus, remand for current 
treatment records would serve no useful purpose at this time.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Additionally, 
as current medical evidence is not required to address the 
effective date issue before the Board, the claim need not be 
remanded for a VA medical examination and/or opinion.  See 38 
C.F.R. § 3.159(c)(4).  The Board is not aware, and the Veteran 
has not suggested the existence of, any additional pertinent 
evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist her, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of her claim at this time is 
warranted.  

II.  Withdrawal of Issues on Appeal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, the appellant, within a 
February 2008 written and signed statement, has withdrawn her 
appeal for increased ratings for post-excision residuals of a 
ganglion cyst, right wrist, and a malignant melanoma, upper back, 
and for gastroesophageal reflux disease; hence, there remain no 
allegations of errors of fact or law as to these issues for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to these issues and it is 
dismissed.  

III.  Earlier effective date

The Veteran seeks an effective date prior to December 2, 2004, 
for the grant of a 20 percent disability rating for hemorrhoids.  
The effective date for the grant of an increase in disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if the 
claim is received within one year from such date, otherwise, the 
effective date is the date of the receipt of the claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  Generally then, to 
determine an appropriate effective date for an increased rating, 
the Board must determine when a claim for an increased rating was 
received and, if possible, when the increase in disability 
actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 U.S.C.A. 
§ 5107.  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151.  Additionally, 38 C.F.R. § 3.155(a) provides that any 
communication or action from a claimant, indicating an intent to 
apply for one or more benefits under the laws administered by the 
VA, may be considered an informal claim.  Such informal claims 
must identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  

In the present case, the Veteran has been awarded an effective 
date of December 2, 2004, based on the receipt that date of her 
claim for an increased rating for "rectal bleeding (internal 
hemorrhoids)."  The Veteran's compensation claim for various 
disabilities, to include hemorrhoids, was stamped as having been 
received on that date by the RO.  She had previously been awarded 
service connection, with a noncompensable initial rating, within 
an August 2001 rating decision.  An effective date of March 2, 
1999, the day following her date of separation from military 
service, was assigned at that time.  She was so informed by 
letter dated September 10, 2001.  Although she filed a timely 
notice of disagreement regarding several issues within the August 
2001 rating decision, she did not appeal the initial rating 
assigned for her hemorrhoids; thus, that decision became final as 
to the initial rating and effective date granted for her service-
connected hemorrhoids.  38 U.S.C.A. § 7105.  Furthermore, once a 
rating decision has become final, a claimant cannot challenge the 
assignment of the effective date of that final rating decision by 
raising a "freestanding claim" for an earlier effective date.  
Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  

Private medical records obtained in September 2003 in conjunction 
with the Veteran's other issues on appeal indicate she reported 
continuing occasional rectal bleeding in April 2003.  She was 
scheduled for a colonoscopy, which was negative for malignancy.  
On VA gastrointestinal examination on June 21, 2004, she again 
reported a recent history of rectal bleeding.  As noted above, a 
statement was received from the Veteran on December 2, 2004, 
which the RO construed as a new claim for an increased rating for 
her service-connected hemorrhoids.  However, the Veteran contends 
that because her symptoms have been of consistent severity 
sufficient to support a 20 percent rating since service 
separation, an effective date back to March 2, 1999, is 
warranted.  

After considering the totality of the record, the Board finds the 
assignment of an effective date of June 21, 2004, for the award 
of a 20 percent rating for the Veteran's service-connected 
hemorrhoids is warranted, as the Veteran reported rectal bleeding 
on a VA examination on this date; thus, this examination report 
may be accepted as an informal claim for an increased rating for 
her hemorrhoids.  38 C.F.R. § 3.157(b)(1).  An effective date 
prior to June 21, 2004, is not warranted, however, as this 
effective date represents the earliest date of receipt of the 
claim at issue.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  
Although private medical evidence suggests an increased rating 
may have been warranted as early as April 2003, and such evidence 
was received by VA in September 2003, this evidence was 
nevertheless received more than a year prior to the December 2004 
informal claim.  Furthermore, the Veteran did not otherwise 
signal intent to seek an increased rating.  Consequently, an 
effective date earlier than June 21, 2004, is not warranted.  
While the Board has considered the Veteran's contentions that her 
symptoms have persisted at the 20 percent level since service 
separation, the Board notes both that she did not appeal the 
initial rating assigned in August 2001, and did not file an 
informal increased rating claim prior to December 2004.  
Therefore, an earlier effective date is not warranted.  

In conclusion, the effective date of June 21, 2004, and no 
earlier, for the award of a 20 percent rating for hemorrhoids is 
granted, as that was the date of the Veteran's VA medical 
examination which determined an increased rating may be 
warranted.  As a preponderance of the evidence is against the 
award of an effective date prior to June 21, 2004, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

The appeal as to the issues of entitlement to an increased rating 
for gastroesophageal reflux disease is dismissed.  

The appeal as to the issues of entitlement to an increased rating 
for post-excision residuals of a ganglion cyst, right wrist, is 
dismissed.  

The appeal as to the issues of entitlement to an increased rating 
for post-excision residuals of malignant melanoma, upper back, is 
dismissed.  

Entitlement to an effective date of June 21, 2004, and no 
earlier, for a 20 percent disability rating for hemorrhoids is 
granted.  


REMAND

The Veteran seeks an increased rating for her service-connected 
residuals of a median calcaneal nerve resection and tailor's 
bunionectomy of the right foot.  In an August 2010 statement from 
the Veteran to VA, she stated she had recently begun receiving VA 
medical care for her various disabilities, to include her feet.  
As records of this treatment are potentially pertinent to her 
pending claim and have not been obtained, remand is required.  VA 
is obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining 
relevant VA and private medical records when the existence and 
location of such records has been made known to VA.  38 U.S.C.A. 
§ 5103A(b).  

Next, the Board observes that the Veteran was last afforded VA 
examination of her right foot disability in May 2006, more than 
four years ago.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a new VA 
examination to assess the current level of disability resulting 
from her right foot disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not 
already obtained from the Daytona Beach VA 
Medical Center in Daytona Beach, Florida.  If 
not such records are available, that fact 
must be noted for the record.  

2.  Schedule the Veteran for a VA podiatry 
examination to determine the impairment 
resulting from her service-connected right 
foot disability.  The claims folder should be 
made available to the examiner for review 
prior to examination.  After thorough 
examination of the Veteran, the examiner 
should note any and all residuals of her in-
service median calcaneal nerve resection and 
tailor's bunionectomy of the right foot.  The 
examiner should also state the impact this 
disability has on the Veteran's gait and 
mobility, and any other impairment resulting 
therein.  The medical basis for any opinions 
offered or conclusions reached should also be 
noted.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and her 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


